Citation Nr: 1001987	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-44 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to July 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2007, the Board remanded these claims for 
additional development.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a hip disability and a back disability.

In November 2007, the Board remanded these claims for a 
corrective Veterans Claims Assistance Act of 2000 (VCAA) 
notice and to afford the Veteran VA examinations.  A 
corrected VCAA letter was sent to the Veteran in August 2009.  
Additionally, a VA examination was conducted in December 
2008.  However, the examiner stated that no private medical 
records were reviewed.  Also, after the VA examination, 
additional private records were received pertaining to the 
Veteran's back and hip disabilities.

The Board finds the examination to be inadequate as the 
examiner did not complete a thorough review of all medical 
records.  The claims should be remanded to obtain an addendum 
opinion that takes into consideration all private medical 
records, as well as the additional private medical evidence 
that was received after the VA examination of December 2008. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all updated records.

2.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for his back and hip 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  The examination should include 
any tests or diagnostic procedures felt 
to be appropriate for the claim.  

The examiner should review all 
pertinent records associated with the 
claims file, including all private 
records, and offer comments and an 
opinion addressing disabilities whether 
it is at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's hip and back disabilities had 
their onset during service or are in 
any other way causally related to his 
active service.  

Additionally, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (i.e., probability of 
50 percent), that the Veteran's current 
hip and back disabilities are caused by 
or aggravated by any of his other 
service-connected disabilities, 
including whether the Veteran's hip 
disability is caused by his back 
disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  38 C.F.R. 
§ 3.655 (2009).

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated.  

If the claims remain denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

